Title: From George Washington to Charles Green, 26–30 August 1761
From: Washington, George
To: Green, Charles



Revd Sir
The Warm Springs [Va.] 26th[–30] Augt 1761

I shoud think myself very inexcusable were I to omit so good an oppertunity as Mr Douglass’s return from these Springs, of giving you some Account of the place, and of Our Approaches to it.
To begin then—We arrivd here yesterday, and our Journey (as you may imagine) was not of the most agreable sort, through such Weather & such Roads as we had to encounter; these last for 20 or 25 Miles from hence are almost impassable for Carriages; not so much from the Mountainous Country (but this in fact is very rugged) as from Trees that have fallen across the Road, and renderd the ways intolerable.
We found of both sexes about 2⟨5⟩0 People at this place, full of all manner of diseases & Complaints; some of which are much benefitted, while others find no relief from the Water’s—two or three Doctors are here, but whether attending as Physicians or to Drink of the Waters I know not—It is thought the Springs will soon begin to loose there Virtues, and the Weather get too cold for People, not well provided, to remain here—They are situated very badly on the East side of a steep Mountain, and Inclosed by Hills on all Sides, so that the Afternoon’s Sun is hid by 4 Oclock and the Fogs hang over us till 9 or 10 wch occasion’s great Damps and the Mornings and Evenings to be cool.
The Place I am told, and indeed have found it so already, is supplyed with Provisions of all kinds—good Beef & venison, fine Veal, Lamb, Fowls &ca may be bought at almost any time; but Lodgings can be had on no Terms but building for them,

and I am of opinion that numbers get more hurt by there manner of lying, than the Waters can do them good—had we not succeeded in getting a Tent & marquee from Winchester we shoud have been in a most miserable situation here.
In regard to myself I must beg leave to say, that I was much overcome with the fatigue of the Ride & Weather together—however I think my Fevers are a good deal abated, althô my Pains grow rather worse, & my sleep equally disturbd; what effect the Waters may have upon me I cant say at present, but I expect Nothing from the Air—this certainly must be unwholesome—I purpose to stay here a fortnight & longer if benefitted.
I shall attempt to give you the best discription I can of the Stages to this place, that you may be at no loss, if after this Acct, you choose to come up. Toulston I shoud recommend as the first, Majr Hamilton’s, or Israel Thompson’s the 2d; the one abt 30, the other 35 Miles distant; from thence you may reach Henry Vanmeter’s on Opeckon Creek, or Captn Paris’s 4 Miles on this Side, which will be also abt 35 Miles; and then your Journey will be easy the following day to this place.
I have made out a very long, and a very dirty Letter, but my hurry must apologize for the Latter &, I hope your goodness will excuse the former—please to make my Complimts acceptable to Mrs Gr⟨ee⟩n and Miss Bolan, & be assurd Revd Sir that with a true respect I remain yr Most Obedt & Obligd

Go: Washington


P.S. If I coud be upon any certainty of yr comg, or, coud g⟨et⟩ only 4 days previous notice of yr arrival I woud get a House built such as are here erected very indifferent indeed they are thô for yr receptn.
30th Augt
Since writing the above Mr Douglass lost his Horses & was dataind, but I met with a Fairfax Man returng home, who is to be back again immediately for his wife. this Person I have hird to carry some Letters to Mrs Washn undr whose cover this goes; by him you are furnish⟨ed⟩ with an oppertunity of honouring me with yr Commands, if you retain any thoughts of comg to this place—I think myself benefitted by the Water’s, and am not witht hopes of their making a cure of me—a little time will shew no⟨w⟩.

